Citation Nr: 0312722	
Decision Date: 06/12/03    Archive Date: 06/16/03

DOCKET NO.  95-24 240A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for coronary artery 
disease, claimed as secondary to a service-connected anxiety 
disorder with tension headaches.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Thomas D. Jones


INTRODUCTION

The veteran served on active duty from February 1951 to 
December 1954.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 1995 rating decision of a 
Regional Office of the Department of Veterans Affairs, which 
denied the veteran's claim for service connection for 
coronary artery disease.  He responded with a timely Notice 
of Disagreement, and was sent a Statement of the Case.  He 
then filed a timely VA Form 9, perfecting his appeal of this 
issue.  In December 1995, the veteran testified at the RO 
before a VA hearing officer.  

This claim was previously presented to the Board in July 
1997, January 1999, and March 2001.  On each occasion, it was 
remanded for additional development.  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained and the 
duty to notify has been satisfied.  

2.  Credible evidence has not been presented establishing 
that the veteran experienced the onset of any cardiovascular 
disability during active military service, or within a year 
thereafter.

3.  Credible evidence has not been presented establishing 
that the veteran's service-connected anxiety disorder, with 
tension headaches, caused or resulted in coronary artery 
disease or aggravated his coronary artery disease so as to 
result in additional disability.  




CONCLUSION OF LAW

The criteria for the award of service connection for coronary 
artery disease have not been met.  38 U.S.C.A. §§ 1110, 1112, 
1113, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 
3.304, 3.307, 3.309, 3.310 (2002).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As an initial matter, the Board notes that during the 
pendency of this appeal, the Veterans Claims Assistance Act 
of 2000 (VCAA), codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, 5126 (West 2002), was enacted.  It 
essentially eliminates the requirement that a claimant submit 
evidence of a well-grounded claim.  The law also provides 
that VA will assist a claimant in obtaining evidence 
necessary to substantiate a claim, but is not required to 
provide assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  There are also new notification provisions 
contained in this law which require VA to notify the claimant 
and the claimant's representative, if any, of any 
information, and any medical or lay evidence, not previously 
provided to the Secretary that is necessary to substantiate 
the claim.  Regulations implementing the VCAA are codified at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326.  

In this case, the RO has had an opportunity to consider the 
claims on appeal in light of the above-noted change in the 
law, and the requirements of the new law and regulations have 
been satisfied.  See Quartuccio v. Principi, 16 Vet. App. 183 
(2002) (addressing the duties imposed by 38 U.S.C. § 5103(a) 
and 38 C.F.R. § 3.159).  By virtue of the July 1995 Statement 
of the Case, the various Supplemental Statements of the Case, 
and September 2002 RO letter to the veteran notifying him of 
the VCAA, he has been advised of the laws and regulations 
governing the claims on appeal and the evidence that he must 
supply and the evidence that the VA would attempt to obtain.  
The veteran has reported that he received medical care at the 
VA medical center in Bay Pines and Fort Meyer, FL, and these 
records have been obtained by the RO.  Private medical 
records have also been obtained from Naples Community 
Hospital, Lee Memorial Hospital, Cardiovascular Associates of 
Naples, J.D. Campbell, M.D., S. Travalia, M.D., and F.T. 
Schwerin, M.D.  The veteran has not otherwise identified any 
additional evidence not already associated with the claims 
folder that is obtainable.  Finally, he has been afforded a 
recent VA cardiovascular examination in conjunction with his 
claim; for these reasons, his appeal is ready to be 
considered on the merits.  

The veteran seeks service connection for a cardiovascular 
disability, to include residuals of a myocardial infarction.  
He claims this disability was incurred as a result of his 
service-connected anxiety disorder, with tension headaches.  
Service connection may be awarded for a current disability 
arising from a disease or injury incurred in or aggravated by 
active military service.  38 U.S.C.A. § 1110 (West 2002); 
38 C.F.R. § 3.303, 3.304 (2002).  In addition, when certain 
statutorily-specified disabilities, such as hypertension, 
manifest to a compensable degree within a specified time 
period after service separation, service connection for such 
a disability will be presumed.  38 U.S.C.A. §§ 1112, 1137 
(West 2002); 38 C.F.R. §§ 3.307, 3.309 (2002).  Service 
connection may be awarded for any disability which is due to 
or the result of a service-connected disability.  38 C.F.R. 
§ 3.310 (2002).  As with any claim, when there is an 
approximate balance of positive and negative evidence 
regarding any matter material to the claim, the claimant 
shall be given the benefit of the doubt.  38 U.S.C.A. § 5107 
(West 2002).  

As an initial matter, the Board notes that the veteran has 
been diagnosed on several occasions with hypertension, severe 
coronary artery disease, arteriosclerotic heart disease and 
residuals of a June 1993 myocardial infarction.  These 
diagnoses have been confirmed by both private and VA 
physicians, and no competent evidence of record indicates the 
veteran does not have a cardiovascular disability.  Based on 
this competent and uncontroverted medical evidence, the Board 
concedes the existence of coronary artery disease; the 
question remaining is whether this current disability is the 
result of a disease or injury incurred in or aggravated by 
active military service, manifest to a degree of 10 percent 
within a year thereafter, or in the alternative, whether this 
disability is due to or the result of the veteran's service-
connected anxiety disorder.  

The Board next observes that the service medical records do 
not reflect, and the veteran does not allege, the onset of a 
cardiovascular disability during service, or within a year 
thereafter.  His service medical records, including his 
December 1954 service separation examination, are negative 
for any diagnosis of or treatment for a cardiovascular 
disability.  The first diagnosis of a cardiovascular 
disability was given in the early 1990's, more than 30 years 
after his December 1954 separation from service, and the 
veteran has never alleged the onset of any such disability 
within a year of service separation.  His sole contention is 
and has always been that his coronary artery disease was 
secondary to his service-connected anxiety disorder, with 
tension headaches.  See 38 C.F.R. § 3.310 (2002).  Therefore, 
no basis exists to award service connection for a 
cardiovascular disability as having been incurred during 
military service or manifest within a year thereafter.  

The veteran contends that his coronary artery disease is due 
to or the result of his service-connected anxiety disorder, 
with tension headaches.  The veteran's anxiety disorder has 
in the past been diagnosed as psychophysiological 
cardiovascular reaction.  For the reasons to be discussed 
below, the preponderance of the evidence is against the 
veteran's claim, and service connection for coronary artery 
disease must be denied.  

In order to determine if the veteran's coronary artery 
disease is medically related to his service-connected anxiety 
disorder, the RO has obtained several VA medical opinions.  
On initial receipt of his claim, the veteran was seen by a VA 
examiner in August 1994 for a VA psychiatric examination.  
After examining the veteran and reviewing his medical 
history, the VA examiner stated the veteran's anxiety 
disorder "could well affect the other vascular systems 
causing his cardiovascular problems."  While the examiner 
suggested a nexus "could" exist, he did not indicate it was 
likely or as likely as not.  This medical opinion is just the 
sort of "pure speculation or remote possibility" which is 
forbidden by the applicable regulations, to serve as a basis 
for entitlement to service connection.  38 C.F.R. § 3.102 
(2002); see Beausoleil v. Brown, 8 Vet. App. 459, 463 (1996).  
The examiner's statement that the veteran's anxiety disorder 
"could" have resulted in his coronary artery disease also 
implies "could not," and is therefore speculative.  Bloom 
v. West, 12 Vet. App.  185, aff'd without opinion, 230 F.3d 
1383 (Fed. Cir. 2000); see also Obert v. Brown, 5 Vet. 
App. 30, 33 (1993) (where the Court found that the use of 
"may" implies "may not," and is therefore speculative).  
This is not to say that a physician's statement must be 
expressed in terms of certainty in order for it to have any 
probative merit.  See Lathan v. Brown, 7 Vet. App. 359, 366 
(1995).  Nevertheless, the sole conclusionary statement that 
the veteran's anxiety disorder "could" have contributed 
toward his coronary artery disease, does not rise above mere 
speculation.  

Additionally, subsequent evidence in the record is against 
such a nexus.  A VA psychiatric examination was again 
afforded the veteran in March 1998.  After examining the 
veteran, the VA physician concluded that "the cardiac 
condition has little to do with his neurotic state and 
headaches.  His headaches and his fears and aspirations were 
there long before he had the coronary occlusion."  A 
concurrent VA cardiovascular examination was also afforded 
the veteran at that time.  After examining the veteran, a 
different VA physician concluded that no nexus existed 
between his service-connected anxiety disorder and his 
coronary artery disease.  Specifically, the examiner stated, 
"I doubt very much that his coronary artery disease resulted 
from his service-connected psychophysiologic cardiovascular 
reaction."  

Another VA cardiovascular examination was performed on the 
veteran in July 1999.  After examining the veteran and 
reviewing his medical records in the claims folder, the 
examining physician concluded that "it is unlikely that his 
coronary artery disease was a direct result of military 
service.  Also, I believe that his anxiety disorder has 
little, if any, role in his development of his heart 
condition."  In October 2002, another VA physician reviewed 
the veteran's claims folder, but did not personally examine 
the veteran, in order to offer a medical opinion.  The VA 
physician stated noted it was "impossible to ascertain 
whether the veteran's service-connected anxiety disorder and 
tension headaches either caused or aggravated [his] coronary 
artery disease without resort to speculation."  
Nevertheless, review of the veteran's claims file "did not 
reveal any reason why his case would specifically be more 
likely to be causative or aggravating" of his coronary 
artery disease.  Therefore, "it would be speculation to 
state the veteran's heart disease/coronary artery disease was 
caused or aggravated" by his service-connected anxiety 
disorder.  

When the totality of the evidence is considered, the 
preponderance is against the veteran's claim.  Only one 
medical opinion, rendered in August 1994, suggests a nexus 
between the veteran's service-connected anxiety disorder and 
his coronary artery disease "could" exist.  The remainder 
of the medical evidence indicates that such a nexus is 
unlikely or speculative.  Because the only favorable evidence 
is no more than speculative, and the remainder is against 
such a nexus, service connection for coronary artery disease, 
claimed as secondary to a service-connected anxiety disorder, 
with tension headaches, must be denied.  

In considering the veteran's claim, the Board notes that 
where a service-connected disability aggravates a nonservice-
connected condition, a veteran may be compensated for the 
degree of disability (but only that degree) over and above 
the degree of disability existing prior to the aggravation.  
Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc).  
However, no competent evidence has been presented indicating 
the veteran's coronary artery disease was aggravated as a 
result of his service-connected anxiety disorder.  

The appellant has himself suggested that his coronary artery 
disease is due to or the result of his anxiety disorder.  
However, the appellant is not shown to be trained in the 
field of medicine, and therefore his assertions are not 
competent evidence.  Espiritu v. Derwinski, 2 Vet. App. 492 
(1992).  

In conclusion, the Board finds by a preponderance of the 
evidence that the veteran's cardiovascular disability was not 
incurred in or aggravated by active military service, was not 
manifest within a year after service separation, and is not 
due to or the result of his service-connected anxiety 
disorder, with tension headaches.  

Because the preponderance of the evidence is against the 
claim, the benefit of the doubt does not apply.  Therefore, 
service connection for coronary artery disease must be 
denied.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. 
Derwinski, 1 Vet. App 49 (1990).


ORDER

Entitlement to service connection for coronary artery disease 
is denied.  



	                        
____________________________________________
	BETTINA S. CALLAWAY
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

